UNITED STATIS DISTRICT COURT                              SOUTHERN DISTRICT OFUnited
                                                                               TEXAS States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
Conrado Duran,                               §                                           June 14, 2019
                                                                                      David J. Bradley, Clerk
                                             §
               Plaintiff,                    §
                                             §
versus                                       §
                                             §
Jo-Ann Stores, UC,                           §
                                             §
               Defendant.                    §


                                     Final Judgment

           Because there is no genuine dispute of material fact that (a)Jo-Ann Stores, UC,
    did not know shelving was on the floor and (b) the shelving was open and obvious, and
    thus could not create an unreasonable risk of harm to Conrado Duran, Conrado Duran
    takes nothing fromjo-Ann Stores, UC.


           Signed on june   4-·    2org, at Hou:;ton, Texas.



                                             ~=lynn:~~--===-
                                                    United States District]udge
